Title: To George Washington from John Eager Howard, 23 July 1789
From: Howard, John Eager
To: Washington, George



Sir
Baltimore July 23d 1789

I am sensible that the liberty I have taken in so often troubling your Excellency, requires apoligy—Several military officers have applyed to me for recommendations, which, their services in the field gave them some claim to, and I am persuaded that any trouble I may have given you on their account, will be excused. I shall be happy if my trespassing on your time in this instance meets the like indulgence.
Mr James Calhoun, I am informed, has made application to be appointed collector of the Port of Baltimore. there may be many others well recommended, but I am satisfyed from long acquaintance with him that no person will be found for the office, who possesses more integrity or honesty.
General Williams is at present naval officer; I would by no means make any recommendation in opposition to him, but should he decline the appointment I am confident that Mr Calhoun, if appointed to that office, or collector, would discharge the duties very much to your satisfaction. I have the Honor to be with the highest respect yr Excellencys most obedt Servt

J.E. Howard

